Exhibit 10.1

 

BOINGO WIRELESS, INC.

 

2011 EQUITY INCENTIVE PLAN

 

(AS AMENDED AND RESTATED EFFECTIVE AS OF JUNE 12, 2015)

 

--------------------------------------------------------------------------------


 

BOINGO WIRELESS, INC.
2011 EQUITY INCENTIVE PLAN

 

ARTICLE 1.   INTRODUCTION.

 

The Board adopted the Plan to become effective on the IPO Date.  This amendment
and restatement of the Plan was approved by the Board on April 21, 2015, and
become effective upon its approval by the Company’s stockholders at the 2015
Annual Meeting.  The purpose of the Plan is to promote the long-term success of
the Company and the creation of stockholder value by (a) encouraging Service
Providers to focus on critical long-range corporate objectives, (b) encouraging
the attraction and retention of Service Providers with exceptional
qualifications and (c) linking Service Providers directly to stockholder
interests through increased stock ownership.  The Plan seeks to achieve this
purpose by providing for Awards in the form of Options (which may constitute
ISOs or NSOs), SARs, Restricted Shares, Stock Units and Performance Cash Awards.

 

ARTICLE 2.   ADMINISTRATION.

 

2.1                               General.  The Plan may be administered by the
Board or one or more Committees.  Each Committee shall have the authority and be
responsible for such functions as have been assigned to it.

 

2.2                               Section 162(m).  To the extent an Award is
intended to qualify as “performance-based compensation” within the meaning of
Code Section 162(m), the Plan will be administered by a Committee of two or more
“outside directors” within the meaning of Code Section 162(m).

 

2.3                               Section 16.  To the extent desirable to
qualify transactions hereunder as exempt under Exchange Act Rule 16b-3, the
transactions contemplated hereunder will be approved by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3.

 

2.4                               Powers of Administrator.  Subject to the terms
of the Plan, and in the case of a Committee, subject to the specific duties
delegated to the Committee, the Committee shall have the authority to (a) select
the Service Providers who are to receive Awards under the Plan, (b) determine
the type, number, vesting requirements and other features and conditions of such
Awards, (c) determine whether and to what extent any Performance Goals have been
attained, (d) interpret the Plan and Awards granted under the Plan, (e) make,
amend and rescind rules relating to the Plan and Awards granted under the Plan,
including rules relating to sub-plans established for the purposes of satisfying
applicable foreign laws or for qualifying for favorable tax treatment under
applicable foreign laws, (f) impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by a
Participant of any Common Shares issued pursuant to an Award, including
restrictions under an insider trading policy and restrictions as to the use of a
specified brokerage firm for such resales, and (g) make all other decisions
relating to the operation of the Plan and Awards granted under the Plan.

 

--------------------------------------------------------------------------------


 

2.5                               Effect of Administrator’s Decisions.  The
Committee’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards.

 

2.6                               Governing Law.  The Plan shall be governed by,
and construed in accordance with, the laws of the State of Delaware (except its
choice-of-law provisions).

 

ARTICLE 3.   SHARES AVAILABLE FOR GRANTS.

 

3.1                               Basic Limitation.  Common Shares issued
pursuant to the Plan may be authorized but unissued shares or treasury shares. 
The aggregate number of Common Shares issued under the Plan shall not exceed the
sum of (a) 10,324,899 Common Shares,(1) plus (b) the additional Common Shares
described in Sections 3.2 and 3.3.  The number of Common Shares that are subject
to Awards outstanding at any time under the Plan may not exceed the number of
Common Shares that then remain available for issuance under the Plan.  The
numerical limitations in this Section 3.1 shall be subject to adjustment
pursuant to Article 9.

 

3.2                               Annual Increase in Shares.  As of the first
business day of each fiscal year of the Company, commencing on January 1, 2016
and ending on January 1, 2018, the aggregate number of Common Shares that may be
issued under the Plan shall automatically increase by a number equal to the
lowest of (a) 4.5% of the total number of Common Shares then outstanding,
(b) subject to adjustment under Article 9, 3,000,000 Common Shares, or (c) a
number of Common Shares determined by the Board.

 

3.3                               Shares Returned to Reserve.  To the extent
that Options, SARs or Stock Units are forfeited or expire for any other reason
before being exercised or settled in full, then the Common Shares subject to
such Options, SARs or Stock Units shall again become available for issuance
under the Plan.  If SARs are exercised, then only the number of Common Shares
(if any) actually issued to the Participant in settlement of such SARs shall
reduce the number available under Section 3.1 and the balance shall again become
available for issuance under the Plan.  If Stock Units are settled, then only
the number of Common Shares (if any) actually issued to the Participant in
settlement of such Stock Units shall reduce the number available under
Section 3.1 and the balance shall again become available for issuance under the
Plan.  If Restricted Shares or Common Shares issued upon the exercise of Options
are reacquired by the Company pursuant to a forfeiture provision, repurchase
right or for any other reason, then such Common Shares shall again become
available for issuance under the Plan.  To the extent that an Award is settled
in cash rather than Shares, the cash settlement shall not reduce the number of
Shares available for issuance under the Plan.  Notwithstanding anything to the
contrary contained herein, on or after June 12, 2015, the following Common
Shares shall not be added back to the number of shares available for issuance
under Section 3.1: (i) Common Shares applied to pay the Exercise Price of
Options or to satisfy tax withholding obligations related to any Award,
(ii) Common Shares subject to SARs that are not issued in connection with the
stock settlement of

 

--------------------------------------------------------------------------------

(1)   Such number of Common Shares consists of (a) the 4,000,000 shares
initially reserved under the Plan; (b) the 1,511,288 shares added pursuant to
Section 3.2 on January 1, 2012; (c) the 1,596,725 shares added pursuant to
Section 3.2 on January 1, 2013; (d) the 1,585,149 shares added pursuant to
Section 3.2 on January 1, 2014; and (e) the 1,631,737 shares added pursuant to
Section 3.2 on January 1, 2015.

 

2

--------------------------------------------------------------------------------


 

the SAR on exercise thereof and (iii) Common Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of an Option.

 

3.4                               Awards Not Reducing Share Reserve in
Section 3.1.  Any dividend equivalents paid or credited under the Plan with
respect to Stock Units shall not be applied against the number of Common Shares
that may be issued under the Plan, whether or not such dividend equivalents are
converted into Stock Units.  In addition, Common Shares subject to Substitute
Awards granted by the Company shall not reduce the number of Common Shares that
may be issued under Section 3.1, nor shall shares subject to Substitute Awards
again be available for Awards under the Plan in the event of any forfeiture,
expiration or cash settlement of such Substitute Awards.

 

3.5                               Code Section 162(m) and 422 Limits.  Subject
to adjustment in accordance with Article 9:

 

(a)                                 The aggregate number of Common Shares
subject to Options and SARs that may be granted under this Plan during any
calendar year to any one Participant shall not exceed 2,000,000, except that the
Company may grant to a new Employee in the calendar year in which his or her
Service as an Employee first commences Options and/or SARs that cover (in the
aggregate) up to an additional 1,000,000 Common Shares;

 

(b)                                 The aggregate number of Common Shares
subject to Restricted Share awards and Stock Units that may be granted under
this Plan during any calendar year to any one Participant shall not exceed
1,000,000, except that the Company may grant to a new Employee in the calendar
year in which his or her Service as an Employee first commences Restricted Share
awards and Stock Units that cover (in the aggregate) up to an additional 500,000
Common Shares;

 

(c)                                  No Participant shall be paid more than
$5,000,000 in cash in any calendar year pursuant to Performance Cash Awards
granted under the Plan; and

 

(d)                                 No more than 10,324,899 Common Shares plus
the additional Common Shares described in Section 3.2 may be issued under the
Plan upon the exercise of ISOs.

 

ARTICLE 4.   ELIGIBILITY.

 

4.1                               Incentive Stock Options.  Only Employees who
are common-law employees of the Company, a Parent or a Subsidiary shall be
eligible for the grant of ISOs.  In addition, an Employee who owns more than 10%
of the total combined voting power of all classes of outstanding stock of the
Company or any of its Parents or Subsidiaries shall not be eligible for the
grant of an ISO unless the additional requirements set forth in Code
Section 422(c)(5) are satisfied.

 

4.2                               Other Grants.  Awards other than ISOs may only
be granted to Service Providers.(2)

 

--------------------------------------------------------------------------------

(2)  Special considerations apply with respect to Options granted to Consultants
of a Parent.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 5.   OPTIONS.

 

5.1                               Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Company.  Such Option shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan.  The Stock Option Agreement shall specify whether the Option is an ISO
or an NSO.  The provisions of the various Stock Option Agreements entered into
under the Plan need not be identical.

 

5.2                               Number of Shares.  Each Stock Option Agreement
shall specify the number of Common Shares subject to the Option, which number
shall adjust in accordance with Article 9.

 

5.3                               Exercise Price.  Each Stock Option Agreement
shall specify the Exercise Price, which shall not be less than 100% of the Fair
Market Value of a Common Share on the date of grant.  The preceding sentence
shall not apply to Options granted pursuant to an assumption of, or substitution
for, another option in a manner that would satisfy the requirements of Code
Section 409A and, if applicable, Code Section 424(a).

 

5.4                               Exercisability and Term.  Each Stock Option
Agreement shall specify the date or event when all or any installment of the
Option is to become vested and/or exercisable.  The Stock Option Agreement shall
also specify the term of the Option; provided that the term of an Option shall
in no event exceed 10 years from the date of grant.  A Stock Option Agreement
may provide for accelerated vesting and/or exercisability upon certain specified
events and may provide for expiration prior to the end of its term in the event
of the termination of the Optionee’s Service.

 

5.5                               Death of Optionee.  After an Optionee’s death,
any vested and exercisable Options held by such Optionee may be exercised by his
or her beneficiary or beneficiaries.  Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. 
A beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
vested and exercisable Options held by the Optionee may be exercised by his or
her estate.

 

5.6                               Modification or Assumption of Options.  Within
the limitations of the Plan, the Committee may modify, extend or assume
outstanding options.  The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, impair his or her rights or
obligations under such Option.  Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Article 9, neither the
Committee nor any other person may (a) decrease the exercise price for any
outstanding Option after the date of grant, (b) cancel or allow an Optionee to
surrender an outstanding Option to the Company in exchange for cash or as
consideration for the grant of a new Option with a lower exercise price or the
grant of another type of Award the effect of which is to reduce the exercise
price of any outstanding Option, or (c) take any other action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the Nasdaq Stock Market (or such other principal U.S. national securities
exchange on which the Common Shares are traded).

 

4

--------------------------------------------------------------------------------


 

5.7                               Buyout Provisions.  Except to the extent
prohibited by Section 5.6, the Committee may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish

 

5.8                               Payment for Option Shares.  The entire
Exercise Price of Common Shares issued upon exercise of Options shall be payable
in cash or cash equivalents at the time when such Common Shares are purchased. 
In addition, the Committee may, in its sole discretion and to the extent
permitted by applicable law, accept payment of all or a portion of the Exercise
Price through any one or a combination of the following forms or methods:

 

(a)                                 Subject to any conditions or limitations
established by the Committee, by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee with a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Common Shares
as to which such Option will be exercised;

 

(b)                                 By delivering (on a form prescribed by the
Company) an irrevocable direction to a securities broker approved by the Company
to sell all or part of the Common Shares being purchased under the Plan and to
deliver all or part of the sales proceeds to the Company;

 

(c)                                  Subject to such conditions and requirements
as the Committee may impose from time to time, through a net exercise procedure;

 

(d)                                 By delivering a full-recourse promissory
note, on such terms approved by the Committee; or

 

(e)                                  Through any other form or method consistent
with applicable laws, regulations and rules.

 

ARTICLE 6.   STOCK APPRECIATION RIGHTS.

 

6.1                               SAR Agreement.  Each grant of a SAR under the
Plan shall be evidenced by a SAR Agreement between the Optionee and the
Company.  Such SAR shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan.  The
provisions of the various SAR Agreements entered into under the Plan need not be
identical.

 

6.2                               Number of Shares.  Each SAR Agreement shall
specify the number of Common Shares to which the SAR pertains, which number
shall adjust in accordance with Article 9.

 

6.3                               Exercise Price.  Each SAR Agreement shall
specify the Exercise Price, which shall in no event be less than 100% of the
Fair Market Value of a Common Share on the date of grant.  The preceding
sentence shall not apply to SARs granted pursuant to an assumption of, or
substitution for, another SAR in a manner that would satisfy the requirements of
Code Section 409A.

 

5

--------------------------------------------------------------------------------


 

6.4                               Exercisability and Term.  Each SAR Agreement
shall specify the date when all or any installment of the SAR is to become
vested and exercisable.  The SAR Agreement shall also specify the term of the
SAR, which shall not be longer than 10 years from the date of grant.  The SAR
Agreement may provide for accelerated vesting and exercisability upon certain
specified events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service.

 

6.5                               Exercise of SARs.  Upon exercise of a SAR, the
Optionee (or any person having the right to exercise the SAR after his or her
death) shall receive from the Company (a) Common Shares, (b) cash or (c) a
combination of Common Shares and cash, as the Committee shall determine.  The
amount of cash and/or the Fair Market Value of Common Shares received upon
exercise of SARs shall, in the aggregate, not exceed the amount by which the
Fair Market Value (on the date of surrender) of the Common Shares subject to the
SARs exceeds the Exercise Price.  If, on the date when a SAR expires, the
Exercise Price is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion.  The SAR Agreement may also provide for an automatic exercise of the
SAR on an earlier date.

 

6.6                               Death of Optionee.  After an Optionee’s death,
any vested and exercisable SARs held by such Optionee may be exercised by his or
her beneficiary or beneficiaries.  Each Optionee may designate one or more
beneficiaries for this purpose by filing the prescribed form with the Company. 
A beneficiary designation may be changed by filing the prescribed form with the
Company at any time before the Optionee’s death.  If no beneficiary was
designated or if no designated beneficiary survives the Optionee, then any
exercisable SARs held by the Optionee may be exercised by his or her estate.

 

6.7                               Modification or Assumption of SARs.  Within
the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs.  The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the Optionee, impair his or her rights or
obligations under such SAR.  Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Article 9, neither the
Committee nor any other person may (a) decrease the exercise price for any
outstanding SAR after the date of grant, (b) cancel or allow an Optionee to
surrender an outstanding SAR to the Company in exchange for cash or as
consideration for the grant of a new SAR with a lower exercise price or the
grant of another type of Award the effect of which is to reduce the exercise
price of any outstanding SAR, or (c) take any other action with respect to a SAR
that would be treated as a repricing under the rules and regulations of the
Nasdaq Stock Market (or such other principal U.S. national securities exchange
on which the Common Shares are traded).

 

ARTICLE 7.   RESTRICTED SHARES.

 

7.1                               Restricted Stock Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Company.  Such Restricted Shares shall
be subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan.  The provisions of the various
Restricted Stock Agreements entered into under the Plan need not be identical.

 

6

--------------------------------------------------------------------------------


 

7.2                               Payment for Awards.  Restricted Shares may be
sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, property,
cancellation of other equity awards, full-recourse promissory notes, past
services and future services, and such other methods of payment as are permitted
by applicable law.

 

7.3                               Vesting Conditions.  Each Award of Restricted
Shares may or may not be subject to vesting and/or other conditions as the
Committee may determine.  Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. 
Such conditions, at the Committee’s discretion, may include one or more
Performance Goals.  A Restricted Stock Agreement may provide for accelerated
vesting upon certain specified events.

 

7.4                               Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Company’s other stockholders, unless the Committee
otherwise provides.  A Restricted Stock Agreement, however, may require that any
cash dividends paid on Restricted Shares (a) be accumulated and paid when such
Restricted Shares vest, or (b) be invested in additional Restricted Shares. 
Such additional Restricted Shares shall be subject to the same conditions and
restrictions as the Award with respect to which the dividends were paid.  In
addition, unless the Committee provides otherwise, if any dividends or other
distributions are paid in Common Shares, such Common Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Shares with respect to which they were paid.

 

ARTICLE 8.   STOCK UNITS.

 

8.1                               Stock Unit Agreement.  Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Company.  Such Stock Units shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Stock Unit Agreements
entered into under the Plan need not be identical.

 

8.2                               Payment for Awards.  To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.

 

8.3                               Vesting Conditions.  Each Award of Stock Units
may or may not be subject to vesting, as determined by the Committee.  Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Stock Unit Agreement.  Such conditions, at the Committee’s
discretion, may include one or more Performance Goals.  A Stock Unit Agreement
may provide for accelerated vesting upon certain specified events.

 

8.4                               Voting and Dividend Rights.  The holders of
Stock Units shall have no voting rights.  Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Common Share
while the Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of

 

7

--------------------------------------------------------------------------------


 

Common Shares, or in a combination of both.  Prior to distribution, any dividend
equivalents that are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.

 

8.5                               Form and Time of Settlement of Stock Units. 
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Common
Shares or (c) any combination of both, as determined by the Committee.  The
actual number of Stock Units eligible for settlement may be larger or smaller
than the number included in the original Award, based on predetermined
performance factors, including Performance Goals.  Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Common Shares over a series of trading days.  Vested Stock
Units shall be settled in such manner and at such time(s) as specified in the
Stock Unit Agreement.  Until an Award of Stock Units is settled, the number of
such Stock Units shall be subject to adjustment pursuant to Article 9.

 

8.6                               Death of Recipient.  Any Stock Units that
becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries.  Each recipient of Stock Units under
the Plan shall designate one or more beneficiaries for this purpose by filing
the prescribed form with the Company.  A beneficiary designation may be changed
by filing the prescribed form with the Company at any time before the Award
recipient’s death.  If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Stock Units that becomes
payable after the recipient’s death shall be distributed to the recipient’s
estate.

 

8.7                               Modification or Assumption of Stock Units. 
Within the limitations of the Plan, the Committee may modify or assume
outstanding stock units or may accept the cancellation of outstanding stock
units (whether granted by the Company or by another issuer) in return for the
grant of new stock units for the same or a different number of shares or in
return for the grant of a different type of Award.  The foregoing
notwithstanding, no modification of a Stock Unit shall, without the consent of
the Participant, impair his or her rights or obligations under such Stock Unit

 

8.8                               Creditors’ Rights.  A holder of Stock Units
shall have no rights other than those of a general creditor of the Company. 
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Stock Unit Agreement.

 

ARTICLE 9.   ADJUSTMENTS; DISSOLUTIONS AND LIQUIDATIONS; CORPORATE TRANSACTIONS.

 

9.1                               Adjustments.  In the event of a subdivision of
the outstanding Common Shares, a declaration of a dividend payable in Common
Shares or a combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding proportionate adjustments shall automatically be made in each of
the following:

 

(a)                                 The number and kind of shares available for
issuance under Article 3, including the numerical share limits in Sections 3.1,
3.2 and 3.5;

 

8

--------------------------------------------------------------------------------


 

(b)                                 The number and kind of shares covered by
each outstanding Option, SAR and Stock Unit; and

 

(c)                                  The Exercise Price applicable to each
outstanding Option and SAR, and the repurchase price, if any, applicable to
Restricted Shares.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing.  Any adjustment in the number of
and kind of shares subject to an Award under this Section 9.1 shall be rounded
down to the nearest whole share, although the Committee in its sole discretion
may make a cash payment in lieu of a fractional share.  Except as provided in
this Article 9, a Participant shall have no rights by reason of any issuance by
the Company of stock of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class.

 

9.2                               Dissolution or Liquidation.  To the extent not
previously exercised or settled, Options, SARs and Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Company.

 

9.3                               Corporate Transactions.  In the event that the
Company is a party to a merger, consolidation, or any Change in Control other
than one described in Section 14.4(d), all Shares acquired under the Plan and
all Awards outstanding on the effective date of the transaction shall be treated
in the manner described in the definitive transaction agreement (or, in the
event the transaction does not entail a definitive agreement to which the
Company is party, in the manner determined by the Board of Directors in its
capacity as administrator of the Plan, with such determination having final and
binding effect on all parties), which agreement or determination need not treat
all Awards (or all portions of an Award) in an identical manner. The treatment
specified in the transaction agreement may include (without limitation) one or
more of the following with respect to each outstanding Award:

 

(a)                                 The continuation of outstanding Awards by
the Company (if the Company is the surviving entity);

 

(b)                                 The assumption of outstanding Awards by the
surviving entity or its parent, provided that the assumption of Options or SARs
shall comply with applicable tax requirements;

 

(c)                                  The substitution by the surviving entity or
its parent of new awards for outstanding Awards, provided that the substitution
of Options or SARs shall comply with applicable tax requirements;

 

(d)                                 The cancellation of outstanding Options and
SARs without payment of any consideration. The Optionees shall be able to
exercise such Options and SARs during a period of not less than five full
business days preceding the closing date of the transaction, unless (i) a
shorter period is required to permit a timely closing of the transaction and
(ii) such shorter

 

9

--------------------------------------------------------------------------------


 

period still offers the Optionees a reasonable opportunity to exercise such
Options and SARs.  Any exercise of such Options and SARs during such period may
be contingent on the closing of the transaction;

 

(e)                                  The cancellation of the Options and SARs
and a payment to the Optionee with respect to each Share subject to the portion
of the Award that is vested as of the transaction date equal to the excess of
(A) the value, as determined by the Board of Directors in its absolute
discretion, of the property (including cash) received by the holder of a Common
Share as a result of the transaction, over (B) the per-Share Exercise Price of
the Option or SAR (such excess, the “Spread”).  Such payment shall be made in
the form of cash, cash equivalents, or securities of the surviving entity or its
parent having a value equal to the Spread.  In addition, any escrow, holdback,
earn-out or similar provisions in the transaction agreement may apply to such
payment to the same extent and in the same manner as such provisions apply to
the holders of Common Shares.  If the Spread applicable to an Option or SAR
is zero or a negative number, then the Option may be cancelled without making a
payment to the Optionee; or

 

(f)                                   The cancellation of outstanding Stock
Units and payment to the Participants with respect to each Common Share subject
to the Stock Unit (whether or not such Stock Unit is then vested) equal to the
value, as determined by the Committee in its absolute discretion, of the
property (including cash) received by the holder of a Common Share as a result
of the transaction (the “Transaction Value”).  Such payment shall be made in the
form of cash, cash equivalents, or securities of the surviving entity or its
parent having a value equal to the Transaction Value.  In addition, such payment
may be subject to vesting based on the Participant’s continuing Service,
provided that the vesting schedule shall not be less favorable to the
Participant than the schedule under which such Stock Units would have vested,
and if required under applicable tax rules, such payment may be deferred until
the settlement date specified in the Stock Unit Agreement.  In addition, any
escrow, holdback, earn-out or similar provisions in the transaction agreement
may apply to such payment to the same extent and in the same manner as such
provisions apply to the holders of Common Shares.

 

(g)                                  The assignment of any reacquisition or
repurchase rights held by the Company in respect of an Award of Restricted
Shares to the surviving entity or its parent, with corresponding proportionate
adjustments made to the price per share to be paid upon exercise of any such
reacquisition or repurchase rights.

 

For avoidance of doubt, the Committee shall have the discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to provide for the acceleration of vesting upon the occurrence of a
Change in Control, whether or not the Award is to be assumed or replaced in the
transaction, or in connection with a termination of the Participant’s Service
following a transaction.

 

Any action taken under this Section 9.3 shall either preserve an Award’s status
as exempt from Code Section 409A or comply with Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 10.   OTHER AWARDS.

 

10.1                        Performance Cash Awards.  A Performance Cash Award
is a cash award that may be granted subject to the attainment of specified
Performance Goals during a Performance Period.  A Performance Cash Award may
also require the completion of a specified period of continuous Service.  The
length of the Performance Period, the Performance Goals to be attained during
the Performance Period, and the degree to which the Performance Goals have been
attained shall be determined conclusively by the Committee.  Each Performance
Cash Award shall be set forth in a written agreement or in a resolution duly
adopted by the Committee which shall contain provisions determined by the
Committee and not inconsistent with the Plan.  The terms of various Performance
Cash Awards need not be identical.

 

10.2                        Awards Under Other Plans.  The Company may grant
awards under other plans or programs.  Such awards may be settled in the form of
Common Shares issued under this Plan.  Such Common Shares shall be treated for
all purposes under the Plan like Common Shares issued in settlement of Stock
Units and shall, when issued, reduce the number of Common Shares available under
Article 3.

 

ARTICLE 11.   LIMITATION ON RIGHTS.

 

11.1                        Retention Rights.  Neither the Plan nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
a Service Provider.  The Company and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Service Provider at any time,
with or without cause, subject to applicable laws, the Company’s certificate of
incorporation and by-laws and a written employment agreement (if any).

 

11.2                        Stockholders’ Rights.  Except as set forth in
Section 7.4 or 8.4 above, a Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price.  No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.

 

11.3                        Regulatory Requirements.  Any other provision of the
Plan notwithstanding, the obligation of the Company to issue Common Shares under
the Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required.  The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.  The inability
of the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed necessary by the Company’s counsel to be necessary to
the lawful issuance and sale of any Common Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Common
Shares as to which such requisite authority will not have been obtained.

 

11

--------------------------------------------------------------------------------


 

11.4                        Transferability of Awards.   The Committee may, in
its sole discretion, permit transfer of an Award in a manner consistent with
applicable law.  Unless otherwise determined by the Committee, Awards shall be
transferable by a Participant only by (a) beneficiary designation, (b) a will or
(c) the laws of descent and distribution.  An ISO may only be transferred by
will or by the laws of descent and distribution and may be exercised during the
lifetime of the Optionee only by the Optionee or by the Optionee’s guardian or
legal representative.

 

11.5                        Other Conditions or Restrictions on Shares.  Shares
issued under the Plan shall be subject to such forfeiture conditions, rights of
repurchase, rights of first refusal, other transfer restrictions and such other
terms and conditions as the Board of Directors may determine.  Such conditions
and restrictions shall be set forth in the applicable Award Agreement and shall
apply in addition to any restrictions that may apply to holders of Shares
generally.  In addition, Shares issued under the Plan shall be subject to such
conditions and restrictions imposed either by applicable law or by Company
policy, as adopted from time to time, designed to ensure compliance with
applicable law or laws with which the Company determines in its sole discretion
to comply including in order to maintain any statutory, regulatory or tax
advantage.

 

ARTICLE 12.   TAXES.

 

12.1                        General.  As a condition to the grant and acceptance
of an Award under the Plan, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any federal,
state, local or foreign withholding tax obligations that arise in connection
with any Award granted under the Plan.  The Company shall not be required to
issue any Common Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

12.2                        Share Withholding.  To the extent that applicable
law subjects a Participant to tax withholding obligations, the Committee may
permit such Participant to satisfy all or part of such obligations by having the
Company withhold all or a portion of any Common Shares that otherwise would be
issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired.  Such Common Shares shall be valued based
upon the value of the actual trade or, if there is none, at their Fair Market
Value as of the previous day.  Any payment of taxes by assigning Shares to the
Company may be subject to restrictions including any restrictions required by
SEC, accounting or others rules.

 

12.3                        Section 162(m) Matters  The Committee, in its sole
discretion, may determine whether an Award is intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m).  The
Committee may grant Awards that are based on Performance Goals but that are not
intended to qualify as performance-based compensation.  With respect to any
Award that is intended to qualify as performance-based compensation, the
Committee shall designate the Performance Goal(s) applicable to, and the formula
for calculating the amount payable under, an Award within 90 days following
commencement of the applicable Performance Period (or such earlier time as may
be required under Code Section 162(m)), and in any event at a time when
achievement of the applicable Performance Goal(s) remains substantially
uncertain.  Prior to the payment of any Award that is intended to constitute
performance-based compensation, the Committee shall certify in writing whether
and the extent

 

12

--------------------------------------------------------------------------------


 

to which the Performance Goal(s) were achieved for such Performance Period.  The
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable under an Award that is intended to constitute performance-based
compensation.

 

12.4                        Section 409A Matters.  Except as otherwise expressly
set forth in an Award Agreement, it is intended that Awards granted under the
Plan either be exempt from, or comply with, the requirements of Code
Section 409A.  To the extent an Award is subject to Code Section 409A (a “409A
Award”), the terms of the Plan, the Award and any written agreement governing
the Award shall be interpreted to comply with the requirements of Code
Section 409A so that the Award is not subject to additional tax or interest
under Code Section 409A, unless the Committee expressly provides otherwise.  A
409A Award shall be subject to such additional rules and requirements as
specified by the Committee from time to time in order for it to comply with the
requirements of Code Section 409A.  In this regard, if any amount under a 409A
Award is payable upon a “separation from service” to an individual who is
considered a “specified employee” (as each term is defined under Code
Section 409A), then no such payment shall be made prior to the date that is the
earlier of (i) six months and one day after the Participant’s separation from
service or (ii) the Participant’s death, but only to the extent such delay is
necessary to prevent such payment from being subject to Code Section 409A(a)(1).

 

12.5                        Limitation on Liability.  Neither the Company nor
any person serving as Committee shall have any liability to a Participant in the
event an Award held by the Participant fails to achieve its intended
characterization under applicable tax law.

 

ARTICLE 13.   FUTURE OF THE PLAN.

 

13.1                        Term of the Plan.  The Plan, as set forth herein,
shall become effective on the IPO Date.  The Plan shall remain in effect until
the earlier of (a) the date when the Plan is terminated under Section 13.2 or
(b) March 21, 2021.

 

13.2                        Amendment or Termination.  The Board may, at any
time and for any reason, amend or terminate the Plan.  No Awards shall be
granted under the Plan after the termination thereof.  The termination of the
Plan, or any amendment thereof, shall not affect any Award previously granted
under the Plan.

 

13.3                        Stockholder Approval.  An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules; provided, however,
that an amendment to Article 3, Section 9.3 or the last sentence of either
Section 5.6 or 6.7 is subject to approval of the Company’s stockholders.

 

ARTICLE 14.   DEFINITIONS.

 

14.1                        “Affiliate” means any entity other than a
Subsidiary, if the Company and/or one or more Subsidiaries own not less than 50%
of such entity.

 

14.2                        “Award” means any award granted under the Plan,
including as Options, SARs, Restricted Shares or Stock Units.

 

13

--------------------------------------------------------------------------------


 

14.3                        “Board” means the Company’s Board of Directors, as
constituted from time to time.

 

14.4                        “Change in Control” means:

 

(a)                                 Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then-outstanding voting
securities;

 

(b)                                 The consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets;

 

(c)                                  The consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or

 

(d)                                 Individuals who are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board over a period of 12 months; provided, however, that
if the appointment or election (or nomination for election) of any new Board
member was approved or recommended by a majority vote of the members of the
Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any Award which
provides for a deferral of compensation and is subject to Code Section 409A,
then notwithstanding anything to the contrary in the Plan the transaction with
respect to such Award must also constitute a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Code Section 409A.

 

14.5                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

14.6                        “Committee” means a committee of one or more members
of the Board, or of other individuals satisfying applicable laws, appointed by
the Board to administer the Plan.

 

14.7                        “Common Share” means one share of the common stock
of the Company.

 

14.8                        “Company” means Boingo Wireless, Inc., a Delaware
corporation.

 

14

--------------------------------------------------------------------------------


 

14.9                        “Consultant” means a consultant or adviser who
provides bona fide services to the Company, a Parent, a Subsidiary or an
Affiliate as an independent contractor and who qualifies as a consultant or
advisor under Instruction A.1.(a)(1) of Form S-8 under the Securities Act.(3)

 

14.10                 “Employee” means a common-law employee of the Company, a
Parent, a Subsidiary or an Affiliate.(4)

 

14.11                 “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

14.12                 “Exercise Price,” in the case of an Option, means the
amount for which one Common Share may be purchased upon exercise of such Option,
as specified in the applicable Stock Option Agreement.  “Exercise Price,” in the
case of a SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

 

14.13                 “Fair Market Value” means the closing price of a Common
Share on any established stock exchange or a national market system on the
applicable date or, if the applicable date is not a trading day, on the last
trading day prior to the applicable date, as reported in a source that the
Committee deems reliable.  If Common Shares are no longer traded on an
established stock exchange or a national market system, the Fair Market Value
shall be determined by the Committee in good faith on such basis as it deems
appropriate.  The Committee’s determination shall be conclusive and binding on
all persons.

 

14.14                 “IPO Date” means the effective date of the registration
statement filed by the Company with the Securities and Exchange Commission for
its initial offering of Common Shares to the public.

 

14.15                 “ISO” means an incentive stock option described in Code
Section 422(b).

 

14.16                 “NSO” means a stock option not described in Code
Sections 422 or 423.

 

14.17                 “Option” means an ISO or NSO granted under the Plan and
entitling the holder to purchase Common Shares.

 

14.18                 “Optionee” means an individual or estate holding an Option
or SAR.

 

14.19                 “Outside Director” means a member of the Board who is not
an Employee.

 

14.20                 “Parent” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A corporation that attains the status of a

 

--------------------------------------------------------------------------------

(3)  Special considerations apply with respect to Options granted to Consultants
of a Parent.

(4)  Special considerations apply with respect to Options granted to Employees
of a Parent.

 

15

--------------------------------------------------------------------------------


 

Parent on a date after the adoption of the Plan shall be considered a Parent
commencing as of such date.

 

14.21                 “Participant” means an individual or estate holding an
Award.

 

14.22                 “Performance Cash Award” means an award of cash granted
under Section 10.1 of the Plan.

 

14.23                 “Performance Goal” means a goal established by the
Committee for the applicable Performance Period based on one or more of the
performance criteria set forth in Appendix A.  Depending on the performance
criteria used, a Performance Goal may be established and measured either on a
Company-wide basis or with respect to one or more business units, divisions,
Subsidiaries, Affiliates, business segments or an individual, and either in
absolute terms or relative to the performance of one or more comparable
companies or one or more relevant indices.  To the extent consistent with Code
Section 162(m), the Committee may adjust the results under any performance
criterion to exclude any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation, claims, judgments or
settlements, (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results, (d) accruals for
reorganization and restructuring programs, (e) extraordinary, unusual or
non-recurring items, (f) exchange rate effects for non-U.S. dollar denominated
net sales and operating earnings, or (g) statutory adjustments to corporate tax
rates.

 

14.24                 “Performance Period” means a period of time selected by
the Committee over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to a Performance
Cash Award or an Award of Restricted Shares or Stock Units that vests based upon
achievement of Performance Goals.  Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Committee.

 

14.25                 “Plan” means this Boingo Wireless, Inc. 2011 Equity
Incentive Plan, as amended from time to time.

 

14.26                 “Restricted Share” means a Common Share awarded under the
Plan.

 

14.27                 “Restricted Stock Agreement” means the agreement between
the Company and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.

 

14.28                 “SAR” means a stock appreciation right granted under the
Plan.

 

14.29                 “SAR Agreement” means the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her SAR.

 

14.30                 “Service” means service as an Employee, Outside Director
or Consultant.

 

14.31                 “Service Provider” means any Employee, Outside Director or
Consultant.

 

16

--------------------------------------------------------------------------------


 

14.32                 “Stock Option Agreement” means the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to his or her Option.

 

14.33                 “Stock Unit” means a bookkeeping entry representing the
equivalent of one Common Share, as awarded under the Plan.

 

14.34                 “Stock Unit Agreement” means the agreement between the
Company and the recipient of a Stock Unit that contains the terms, conditions
and restrictions pertaining to such Stock Unit.

 

14.35                 “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.  A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date

 

14.36                 “Substitute Awards” means Awards or Common Shares issued
by the Company in assumption of, or substitution or exchange for, Awards
previously granted, or the right or obligation to make future awards, in each
case by a corporation acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines to the extent permitted by Nasdaq Marketplace
Rule 5635 or any successor thereto.

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

PERFORMANCE CRITERIA

 

The Committee may establish Performance Goals derived from one or more of the
following criteria when it makes Awards of Restricted Shares or Stock Units that
vest entirely or in part on the basis of performance:

 

·             Earnings (before or after taxes)

 

·             Sales or revenue (using a measure thereof that complies with
Section 162(m))

 

 

 

·             Earnings per share

 

·             Expense or cost reduction

 

 

 

·             Earnings before interest, taxes and depreciation

 

·             Working capital

 

 

 

·             Earnings before interest, taxes, depreciation and amortization

 

·             Economic value added (or an equivalent metric)

 

 

 

·             Total stockholder return

 

·             Market share

 

 

 

·             Return on equity or average stockholders’ equity

 

·             Cash measures including cash flow and cash balance

 

 

 

·             Return on assets, investment or capital employed

 

·             Operating cash flow

 

 

 

·             Operating income

 

·             Cash flow per share

 

 

 

·             Gross margin

 

·             Share price

 

 

 

·             Operating margin

 

·             Debt reduction

 

 

 

·             Net operating income

 

·             Customer satisfaction

 

 

 

·             Net operating income after tax

 

·             Stockholders’ equity

 

 

 

·             Return on operating revenue

 

·             Contract awards or backlog

 

 

 

·             Objective corporate or individual strategic goals

 

·             Objective individual performance goals

 

 

 

·             To the extent that an Award is not intended to comply with Code
Section 162(m), other measures of performance selected by the Committee

 

--------------------------------------------------------------------------------